Name: 81/968/EEC: Council Decision of 24 November 1981 on the application of derogations from the definition of originating products under the Second ACP-EEC Convention
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-12-09

 Avis juridique important|31981D096881/968/EEC: Council Decision of 24 November 1981 on the application of derogations from the definition of originating products under the Second ACP-EEC Convention Official Journal L 354 , 09/12/1981 P. 0030 - 0030+++++COUNCIL DECISION OF 24 NOVEMBER 1981 ON THE APPLICATION OF DEROGATIONS FROM THE DEFINITION OF ORIGINATING PRODUCTS UNDER THE SECOND ACP-EEC CONVENTION ( 81/968/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS ARTICLE 30 OF PROTOCOL 1 TO THE SECOND ACP-EEC CONVENTION PROVIDES THAT DECISIONS DEROGATING FROM THE PROVISIONS OF THE SAID PROTOCOL MUST BE DECIDED ON BY THE CUSTOMS COOPERATION COMMITTEE ESTABLISHED UNDER THE CONVENTION NOT LATER THAN THREE MONTHS AFTER REFERRAL TO THE COMMUNITY ; WHEREAS THE POSITION OF THE COMMUNITY IS DETERMINED BY THE COUNCIL ; WHEREAS IN ITS DECLARATION IN ANNEX XXXVI TO THE SAID CONVENTION , THE COMMUNITY UNDERTOOK TO IMPLEMENT BY ACCELERATED PROCEDURE THE MEASURES FOR APPLYING DEROGATION DECISIONS , HAS DECIDED AS FOLLOWS : ARTICLE 1 DECISIONS DEROGATING FROM THE DEFINITION OF THE CONCEPT OF ORIGINATING PRODUCTS , TAKEN BY THE CUSTOMS COOPERATION COMMITTEE OR , WHERE APPROPRIATE , BY THE OTHER INSTITUTIONS ESTABLISHED UNDER THE SECOND ACP-EEC CONVENTION , SHALL BE IMPLEMENTED IN THE COMMUNITY BY MEANS OF COMMISSION REGULATIONS . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 24 NOVEMBER 1981 . FOR THE COUNCIL THE PRESIDENT N . RIDLEY